IN THE COURT OF APPEALS OF NORTH CAROLINA

                                       2022-NCCOA-592
                                       No. COA21-556-2

                                     Filed 6 September 2022

     Guilford County, No. 18 E 834

     IN THE MATTER OF THE ESTATE OF:

     BOBBY RONALD GERRINGER, Deceased.


           Appeal by Petitioner from order entered 21 April 2021 by Judge Lora C.

     Cubbage in Guilford County Superior Court. Originally heard in the Court of Appeals

     23 March 2022. An opinion vacating the superior court’s order and remanding to the

     superior court with instructions to remand to the clerk of court for further

     proceedings was filed by this Court on 21 June 2022. Petition for Rehearing was filed

     by Petitioner on 26 July 2022, granted on 3 August 2022, and heard without

     additional briefs or oral argument. This opinion supersedes the previous opinion filed

     on 21 June 2022.


           Narron Wenzel, P.A., by Benton Sawrey and M. Kemp Mosley, for
           Petitioner-Appellant.

           Casey Gerringer, pro se Respondent-Appellee.


           COLLINS, Judge.


¶1         Petitioner appeals the superior court’s order awarding her an elective share of

     her late husband’s estate. We vacate the superior court’s order and remand to the
                                          IN RE: GERRINGER

                                          2022-NCCOA-592

                                          Opinion of the Court



     superior court with instructions to remand to the clerk of court for further

     proceedings.

                                     I.     Background

¶2         Bobby Ronald Gerringer (“Decedent”) died testate in December 2017. Patricia

     Gerringer (“Petitioner”) had been Decedent’s wife for approximately forty-five years

     at the time he died.     Casey Lynn Gerringer (“Respondent”) is Decedent’s son.

     Decedent’s last will and testament was submitted to the Guilford County Clerk of

     Court in February 2018 and accepted for probate in common form. Decedent’s will

     named Respondent executor of the estate and devised the entirety of his estate to

     Respondent.

¶3         On 20 February 2018, Petitioner filed a Petition for Elective Share by

     Surviving Spouse (“Petition”), seeking an elective share of 50% of Decedent’s net

     estate, pursuant to N.C. Gen. Stat. § 30-3.1.

¶4         A preliminary hearing on the Petition was held before the Guilford County

     Assistant Clerk of Court (“Clerk”) on 6 August 2018. A central issue at the hearing

     was what portion of three joint bank accounts held by Decedent and Respondent as

     joint tenants with right of survivorship should be included in the value of Decedent’s

     net estate. The Clerk ordered Respondent to prepare a statement of Decedent’s

     assets, pursuant to N.C. Gen. Stat. § 30-3.4(e2), and set a future hearing date at

     which Respondent could offer evidence of his contribution to the joint accounts. The
                                       IN RE: GERRINGER

                                        2022-NCCOA-592

                                        Opinion of the Court



     Clerk also ordered a partial distribution of Decedent’s estate in an amount of

     $158,617.47 be paid to Petitioner, without prejudice to either party.

¶5         Respondent submitted a statement of Decedent’s assets on 5 September 2018,

     which showed total assets of $670,625.35. In addition to real property, personal

     property, and life insurance benefits, the statement listed two accounts held by

     Decedent alone, naming Respondent the sole beneficiary, and three joint accounts

     held by Decedent and Respondent as joint tenants with rights of survivorship in the

     amounts of $386,630.39; $12,650.53; and $143,659.91, for a total of $542,940.83.

¶6         A hearing was held before the Clerk on 24 September 2018 to determine what

     percentage of the value of the joint accounts should be included in the value of

     Decedent’s net estate. Respondent testified about his contributions to the three joint

     accounts as follows: Respondent deposited money into the joint accounts “a couple of

     different times.” He deposited an unspecified amount in the year 2000 and again in

     2010 or 2011, but did not have bank records confirming those deposits. He deposited

     $22,000 on 8 August 2014 and withdrew $35,000 that same day. Three days before

     Decedent died, Respondent transferred $250,000 from one of the joint accounts to

     another of the joint accounts. At the hearing, Respondent also informed the Clerk

     that Decedent’s stepson, Anthony Gerringer, had filed a claim for $109,200 for

     personal services to the Decedent and Decedent’s estate and that Respondent had

     denied the claim.
                                      IN RE: GERRINGER

                                       2022-NCCOA-592

                                       Opinion of the Court



¶7         The Clerk entered her Order Awarding Elective Share (“Clerk’s Order”) on

     7 November 2018, awarding Petitioner an elective share of fifty percent of the

     Decedent’s net estate. The Clerk’s Order found and concluded, in part:

                 8. Pursuant to the calculation of values listed on the
                 Statement of Total Assets filed in this matter, the Total
                 Assets of this Estate are $670,625.35.

                 9. Total Net Assets of the Estate are defined by North
                 Carolina statute as the total assets reduced by claims and
                 by year’s allowances to persons other than the surviving
                 spouse. One claim has been filed in this matter on October
                 4, 2018, by Anthony C. Gerringer, in the amount of
                 $109,200.00. On September 6, 2018, the Executor filed a
                 letter with the Clerk of Superior Court denying the claim
                 made by Anthony C. Gerringer. No year’s allowances to
                 persons other than the surviving spouse have been
                 allotted. Therefore, the Total Net Assets of this Estate are
                 $670,625.35.

                 10. Pursuant to N.C. [Gen. Stat.] § 30-3.1, the applicable
                 share of Total Net Assets to which the surviving spouse is
                 entitled is ½ of Total Net Assets, a value of $335,312.68.

                 11. Pursuant to N.C. [Gen. Stat.] § 30-3.2, Property
                 Passing to Surviving Spouse equals zero.

                 12. The amount of the elective share Petitioner is entitled
                 to is determined by the following calculation: [$335,312.68
                 – 0 = $335,312.68.]

                 13. Parties agree that [Petitioner] has already received a
                 partial distribution of her elective share in the amount of
                 $158,617.47 from the Executor. The balance of the elective
                 share then remaining due is $176,695.20. ($335,312.68 –
                 $158,617.47 = $176,695.20).

¶8         The Clerk thus ordered Respondent to deliver a check to Petitioner in the
                                          IN RE: GERRINGER

                                           2022-NCCOA-592

                                           Opinion of the Court



       amount of $176,695.20.

¶9           Respondent, through counsel, appealed the Clerk’s Order on 21 November

       2018. Respondent’s sole alleged error was that the Clerk “ordered that the elective

       share would be one-half (1/2) of the gross assets without taking into consideration in

       (sic) an outstanding claim in excess of $100,000.00.        Thus, [the Clerk’s] Order

       Awarding Elective Share entered on November 7, 2018 is not based upon the net

       estate.” Between the time that Respondent filed his appeal and the time the appeal

       came on for hearing before the superior court, Respondent’s attorney withdrew. The

       attorney filed a claim against the estate for attorney’s fees for $9,541.

¶ 10         Respondent’s appeal was heard by the superior court on 23 March 2021.

       Respondent, appearing pro se, argued that the Clerk’s Order had failed to consider

       outstanding claims against the estate, including the Decedent’s stepson’s $109,200

       claim and Respondent’s counsel’s claim for $9,541. The superior court sua sponte

       raised the issue of whether the Clerk had used the correct value of the joint accounts

       when calculating Decedent’s net estate.

¶ 11         The superior court entered its Order Awarding Elective Share (“Superior

       Court’s Order”) on 21 April 2021 finding, in part:

                    13. That after the review this Court determined that []
                    while the Assistant Clerk of Court found that pursuant
                    to [N.C. Gen. Stat.] § 30-3.2(3f), fifty percent (50%) of the
                    funds held in the joint accounts with the right of
                    survivorship, listed on the statement of total assets filed
                      IN RE: GERRINGER

                      2022-NCCOA-592

                      Opinion of the Court



September 6, 2018, were to be included in the sum of values
used to calculate total assets, that the Assistant Clerk of
Court erroneously used the total amount of funds in the
aforementioned accounts as part of her calculation of the
Total Assets of the Estate that were to be used in
calculating the elective share due to the Petitioner [].

14. That this Court agrees [N.C. Gen. Stat. §] 30-3.2(3f)
allows only one half of the total funds in the joint accounts
with the right of survivorship to be used in the calculation
of Total Assets of the deceased when it comes to
determining the amount of Petitioner’s elective share.

15. That this Court recalculated only the Joint Accounts
with Right of Survivorship using one half of the total
amount in each account and finds the following:

....

16. That when the recalculation is completed, the total of
the Total Assets to be used in the calculation to determine
the amount due Petitioner under the Elective Share
statute is: $399,154.98.

....

19. That this Court finds that attorney fees due out of the
Estate are due to Attorney Tom Maddox in the amount of
$9,541.00.

20. That this Court finds that claims due to be paid from
the Estate are $11,989.30.

21. That this Court finds that Total Assets of the Estate of
Bobby Ronald Gerringer are $399,154.98 – $21,530.30 =
$377,624.68.

22. That this Court finds the Total Assets of the Estate of
Bobby Ronald Gerringer is $377,624.68 for the purpose of
calculating the Elective Share that is due to Petitioner [].
                                           IN RE: GERRINGER

                                               2022-NCCOA-592

                                               Opinion of the Court



                    23. That this Court finds the Elective Share statute
                    provides that Petitioner [] is entitled to one half of the
                    Total Assets of the Estate of Bobby Ronald Gerringer which
                    equates to: $377,624.68 [divided by] 2 = $188,812.34.

                    24. That this Court finds that the final amount remaining
                    due to Petitioner [] from the Estate of Bobby Ronald
                    Gerringer is: $188,812.34 – $158,617.47 = $30,194.87.

¶ 12         The superior court ordered Respondent to deliver a cashier’s check to

       Petitioner “in the amount of $30,194.87 made payable to [Petitioner], representing

       the payment to her of the balance of the Claim for Elective Share owed to her.”

       Petitioner timely appealed the Superior Court’s Order.

                                         II.       Discussion

       A. Standard of Review

¶ 13         The clerk of court has “jurisdiction of the administration, settlement, and

       distribution of estates of decedents including, but not limited to, estate proceedings

       as provided in [N.C. Gen. Stat. §] 28A-2-4.” N.C. Gen. Stat. § 28A-2-1 (2021). Section

       28A-2-4(a) provides that the clerk has “original jurisdiction of estate proceedings.”

       Id. § 28A-2-4(a) (2021). “Estate proceedings” are “matter[s] initiated by petition

       related to the administration, distribution, or settlement of an estate, other than a

       special proceeding.”   Id. § 28A-1-1(1b).           In estate proceedings, the clerk shall

       “determine all issues of fact and law . . . [and] enter an order or judgment, as

       appropriate, containing findings of fact and conclusions of law supporting the order

       or judgment.” Id. § 1-301.3(b).
                                             IN RE: GERRINGER

                                             2022-NCCOA-592

                                             Opinion of the Court



¶ 14         “On appeal to the superior court of an order of the clerk in matters of probate,

       the [superior] court . . . sits as an appellate court.” In re Estate of Pate, 119 N.C. App.

       400, 402, 459 S.E.2d 1, 2 (1995) (citation omitted). The superior court’s standard of

       review is as follows:

                    Upon appeal, the judge of the superior court shall review
                    the order or judgment of the clerk for the purpose of
                    determining only the following:

                            (1) Whether the findings of fact are supported by the
                            evidence.

                            (2) Whether the conclusions of law are supported by
                            the findings of facts.

                            (3) Whether the order or judgment is consistent with
                            the conclusions of law and applicable law.

       N.C. Gen. Stat. § 1-301.3(d) (2021).

¶ 15         The appellant must make specific exceptions to any finding or conclusion in

       the clerk’s order with which he disagrees. In re Swinson’s Estate, 62 N.C. App. 412,

       415, 303 S.E.2d 361, 363 (1983). “[T]he [superior court] may review any of the clerk’s

       findings of fact when the finding is properly challenged by specific exception and may

       thereupon either affirm, modify or reverse the challenged findings.” Id. at 416, 303

       S.E.2d at 363 (quoting In re Taylor, 293 N.C. 511, 519, 238 S.E.2d 774, 778 (1977)).

       Unchallenged findings of fact “are presumed to be supported by competent evidence

       and are binding on appeal.” In re Estate of Harper, 269 N.C. App. 213, 215, 837 S.E.2d

       602, 604 (2020) (citation omitted).
                                             IN RE: GERRINGER

                                              2022-NCCOA-592

                                             Opinion of the Court



¶ 16          “The standard of review in [the Court of Appeals] is the same as in the superior

       court.” Pate, 119 N.C. App. at 403, 459 S.E.2d at 2-3. Errors of law by the superior

       court, including whether the superior court has applied the correct standard of

       review, are reviewed de novo. In re Estate of Johnson, 264 N.C. App. 27, 32, 824

       S.E.2d 857, 861 (2019).

       B. Superior Court’s Review of Clerk’s Order

¶ 17          The dispositive issue on appeal is whether the superior court erred in its review

       of the Clerk’s Order.

¶ 18          N.C. Gen. Stat. § 30-3.1(a), which governs the elective share of a surviving

       spouse, provides as follows:

                     The surviving spouse of a decedent who dies domiciled in
                     this State has a right to claim an ‘elective share’, which
                     means an amount equal to (i) the applicable share of the
                     Total Net Assets. . . less (ii) the value of Net Property
                     Passing to Surviving Spouse1 . . . .

       N.C. Gen. Stat. § 30-3.1 (2021). The “applicable share” of the Total Net Assets for a

       surviving spouse who had been married to the decedent for 15 years or more is 50%.

       Id. § 30-3.1(a)(4).     “Total Net Assets” are “[t]he total assets reduced by year’s

       allowances to persons other than the surviving spouse and claims.” Id. § 30-3.2(4).



              1  Net Property Passing to Surviving Spouse is “[t]he Property Passing to Surviving
       Spouse reduced by (i) death taxes attributable to property passing to surviving spouse, and
       (ii) claims payable out of, charged against or otherwise properly allocated to Property Passing
       to Surviving Spouse.” N.C. Gen. Stat. § 30-3.2(2c) (2021).
                                           IN RE: GERRINGER

                                           2022-NCCOA-592

                                           Opinion of the Court



       “Total assets” are defined by N.C. Gen. Stat. § 30-3.2 and include property held jointly

       with right of survivorship. Id. § 30-3.2(3f)(c).

¶ 19         At the time that the Clerk heard the matter in September 2018 and entered

       the Clerk’s Order in November 2018, N.C. Gen. Stat. § 30-3.2(3f)(c)(2) provided that

                    property held by the decedent and one or more other
                    persons other than the surviving spouse as joint tenants
                    with right of survivorship is included [in the calculation of
                    “total assets”] to the following extent:

                                  I. All property attributable to the decedent’s
                                  contribution.

                                  II. The decedent’s pro rata share of property
                                  not     attributable   to    the    decedent’s
                                  contribution, except to the extent of property
                                  attributable to contributions by a surviving
                                  joint tenant.

                           The decedent is presumed to have contributed the
                           jointly owned property unless otherwise proven by
                           clear and convincing evidence.

       N.C. Gen. Stat. § 30-3.2(3f)(c)(2) (2018).

¶ 20         However, between entry of the Clerk’s Order in November 2018 and the

       superior court hearing Respondent’s appeal in April 2021, the North Carolina

       General Assembly amended N.C. Gen. Stat. § 30-3.2(3f)(c). This amendment became

       effective on 30 June 2020 and “applies to estate proceedings to determine the elective

       share which are not final on [30 June 2020] because the proceeding is subject to

       further judicial review.” S.L. 2020-60, § 1. The amended version of N.C. Gen. Stat.
                                               IN RE: GERRINGER

                                               2022-NCCOA-592

                                               Opinion of the Court



       § 30-3.2(3f)(c)(2) reads as follows:2

                     Property held by the decedent and one or more other
                     persons as joint tenants with right of survivorship is
                     included [in the calculation of “total assets”] to the extent
                     of the decedent’s pro rata share of property attributable to
                     the decedent’s contribution.

                     The decedent and all other joint tenants are presumed to
                     have contributed in‑kind in accordance with their
                     respective shares for the jointly owned property unless
                     otherwise proven by clear and convincing evidence.

       N.C. Gen. Stat. § 30-3.2(3f)(c) (2021).

¶ 21          In this case, Petitioner is seeking an elective share of Decedent’s estate. The

       estate proceeding to determine Petitioner’s elective share was not final on 30 June

       2020 because the Clerk’s Order was, and still is, subject to further judicial review.


              2The amended N.C. Gen. Stat. § 30-3.2(3f)(c)(2) deleted the marked-through text and
       added the bolded text, as illustrated below:

                     Property held by the decedent and one or more other persons
                     other than the surviving spouse as joint tenants with right of
                     survivorship is included [in the calculation of “total assets”] to
                     the following extent:
                             I. All property attributable to the decedent’s contribution.
                             II. The extent of the decedent’s pro rata share of
                             property     not     attributable    to   the    decedent’s
                             contribution, except to the extent of property
                             attributable to contributions by a surviving joint tenant.
                     The decedent is and all other joint tenants are presumed to
                     have contributed in‑kind in accordance with their
                     respective shares for the jointly owned property unless
                     contribution by another is otherwise proven by clear and
                     convincing evidence.
                                            IN RE: GERRINGER

                                               2022-NCCOA-592

                                               Opinion of the Court



       Accordingly, while the former statute applied to the proceeding before the Clerk, the

       amended statute applied to the proceeding on appeal in the superior court.

       Consequently, the findings of fact and conclusions of law in the Clerk’s Order were

       based on a statute that was no longer “good law” when the superior court reviewed

       it. As a result, the superior court could not review the Clerk’s order under the

       applicable standard of review and should have remanded the matter to the Clerk with

       instructions to apply the amended statute.3 See, e.g., Johnson, 264 N.C. App. at 34,

       824 S.E.2d at 862 (“When the order or judgment appealed from was entered under a

       misapprehension of the applicable law, the judgment, including the findings of fact

       and conclusions of law on which the judgment was based, will be vacated and the case

       remanded for further proceedings.”) (citation omitted). In light of our holding, we do

       not reach Petitioner’s remaining arguments.

                                        III.      Conclusion

¶ 22          We vacate the Superior Court’s Order and remand the case to the superior

       court with instructions to remand to the clerk of court for further proceedings. The

       clerk of court may, in its discretion, receive more evidence.

              VACATED AND REMANDED.




              3It is not clear from the record or transcript that the superior court was aware that
       N.C. Gen. Stat. § 30-3.2 had changed between the date the matter was heard by the Clerk
       and the date the matter was heard in the superior court on appeal.
                      IN RE: GERRINGER

                      2022-NCCOA-592

                      Opinion of the Court



Judges ZACHARY and WOOD concur.